 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   LEO CONO.,                                          Case No. 2:18-cv-01845-RFB-EJY
 8                       Plaintiff,                                          ORDER
 9           v.
10   REGINA RICHARDS, et al.,
11                     Defendants.
12
13          The Court has an independent obligation to determine whether it is has jurisdiction over
14   the claims pending before it. The Court has reviewed the Plaintiff’s Amended Complaint in this
15   case and finds that Plaintiff has not stated claims over which this Court would or does have
16   jurisdiction. The Amended Complaint contains a litany of unintelligible allegations against
17   unconnected defendants. This form of complaint cannot serve as a basis for this court’s limited
18   jurisdiction. The Amended Complaint will therefore be dismissed in this case. The Court also does
19   not find that it can discern identifiable claims that could be elaborated in another amended
20   complaint.
21          For the reasons stated above,
22          IT IS THEREFORE ORDERED that Amended Complaint is DISMISSED. All pending
23   motions are dismissed. The Clerk of Court is instructed to close this case.
24
25          DATED: September 27, 2019.
26
                                                          __________________________________
27
                                                          RICHARD F. BOULWARE, II
28                                                        UNITED STATES DISTRICT JUDGE
